DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-050844 was received on 07 April 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 23 March 2021 have been considered by the examiner.

Drawings
The drawings filed on 23 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al. (US PGPub 2015/0062240 A1), hereinafter Kraus.
With regard to Claim 1, Kraus discloses a liquid discharge apparatus (Fig. 1) comprising: 
a head including a discharge port (¶0016; Fig. 1; head 6; nozzles 61), the head configured to discharge a liquid from the discharge port toward an object (¶0016); 
a liquid receiving surface configured to receive the liquid discharged from the discharge port (¶0017-0024); 
a contact part configured to contact the discharge port (¶0017-0024, wiping device, e.g.); 
a moving unit configured to hold at least one of the liquid receiving surface and the contact part (¶0023, Figs. 1-4), the moving unit being movable between a facing position where at least one of the liquid receiving surface and the contact part faces the discharge port (Figs. 3-4; ¶0068, cleaning device 5 as moving unit) and a position where the liquid receiving surface and the contact part do not face the discharge port (Fig. 1); and 
a holder configured to movably hold the discharge port of the head in a discharge direction to discharge the liquid (¶0066-0067; Figs. 1-4; discharge direction in horizontal direction, ¶0024).

With regard to Claim 2, Kraus further discloses wherein the moving unit is configured to hold the liquid receiving surface and the contact part (¶0023, Figs. 1-4; cleaning device 5).

With regard to Claim 3, Kraus further discloses a chassis (support 7) configured to hold the discharge port of the head (61) and movably support the moving unit (Figs. 1, 3-4, ¶0023, chassis 7 supports cleaning device 5 enabling movement via movement unit 10).

With regard to Claim 4, Kraus further discloses wherein the holder includes the chassis configured to hold the discharge port of the head so as to be relatively movable with respect to the moving unit in the discharge direction (Figs. 1, 3-4; ¶0066-0067; discharge direction in horizontal direction, ¶0024).

With regard to Claim 5, Kraus further discloses a liquid discharge unit including the head and the moving unit, wherein the holder is configured to movably hold the liquid discharge unit in the discharge direction (Figs. 1, 3-4; ¶0066-0067; discharge direction in horizontal direction, ¶0024) and a direction perpendicular to the discharge direction (Figs. 6, 10-12; ¶0108).

With regard to Claim 6, Kraus further discloses a liquid discharge unit including the head and the moving unit (Figs. 1, 3-4); and a guide configured to movably hold the liquid discharge unit in a direction perpendicular to the discharge direction (¶0067-0073).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus, in view of Moon et al. (US PGPub 2002/0033856 A1), hereinafter Moon.
With regard to Claim 9, Kraus does not explicitly disclose wherein the head further includes: a liquid chamber; an opening and closing member configured to open and close a flow path between the liquid chamber and the discharge port; a piezoelectric element configured to drive the opening and closing member; and a housing accommodating the liquid chamber, the opening and closing member, and the piezoelectric element.
The secondary reference of Moon discloses wherein the head further includes: 
a liquid chamber (fluid chamber 131; Fig. 3D; ¶0032); 
an opening and closing member configured to open and close a flow path between the liquid chamber and the discharge port (Fig. 3D; valve 132; ¶0032-0033); 
a piezoelectric element configured to drive the opening and closing member (pizeo-actuator 133A; ¶0033); and 
a housing accommodating the liquid chamber, the opening and closing member, and the piezoelectric element (Fig. 3D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the opening and closing member of Moon, with the liquid discharge apparatus of Kraus, in order to selectively discharge ink from the plurality of nozzle holes, as taught by Moon (¶0035).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 7 is that applicants claimed invention includes circuitry configured to: cause the head to discharge the liquid from the discharge port while moving the discharge port of the head in a movement direction perpendicular to the discharge direction; stop moving the head in the movement direction and cause the head to stop discharging the liquid from the discharge port when a first condition is satisfied; and resume moving the head in the movement direction from a stop position where the head stops moving in the movement direction and cause the head to resume discharging the liquid from the discharge port when a second condition is satisfied.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is allowable because it depends from Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853